Citation Nr: 1733833	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus II (DM II) with erectile dysfunction and mild renal insufficiency.

2.  Entitlement to service connection for ischemic heart disease (IHD), including as a result of exposure to herbicides.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin cancer, including as a result of exposure to herbicides.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension, including as a result of exposure to herbicides or as secondary to DM II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, including service in the Republic of Vietnam.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that although the RO reopened the previously denied claims for service connection for skin cancer and for hypertension, as indicated in a May 2012 statement of the case, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.
 
The issue of a rating in excess of 20 percent for DM II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  There is no competent evidence showing that the Veteran has ever been diagnosed with IHD.

2.  A claim for service connection for skin cancer, including as secondary to exposure to herbicides, was denied by a September 2007 rating decision.  The Veteran was properly notified and did not appeal, thus, that decision is final.

3.  Evidence received since the September 2007 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for skin cancer, including as secondary to exposure to herbicides.

4.  A claim for service connection for hypertension, including as a result of exposure to herbicides or as secondary to DM II, was denied by an August 2008 rating decision.  The Veteran was properly notified and did not appeal, thus, that decision is final.

5.  Evidence received since the August 2008 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for hypertension, including as a result of exposure to herbicides or as secondary to DM II.






CONCLUSIONS OF LAW

1.  The criteria for service connection for IHD, including as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
 
2.  The September 2007 decision denying the Veteran's claim for service connection for skin cancer, including as a result of exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

3.  Evidence received since the September 2007 denial is not new and material; hence, the criteria for reopening the claim for skin cancer, including as a result of exposure to herbicides, have not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The August 2008 decision denying the Veteran's claim for service connection for hypertension, including as a result of exposure to herbicides or as secondary to DM II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

5.  Evidence received since the August 2008 denial is not new and material; hence, the criteria for reopening the claim for hypertension, including as a result of exposure to herbicides or as secondary to DM II, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

SERVICE CONNECTION FOR IHD

The Veteran claimed entitlement to service connection for a IHD as a result of exposure to herbicides.  In addition to considering the claim on a presumptive basis, the Board has also considered entitlement to service connection for a IHD as directly related to active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including IHD.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For the purposes of this presumption, IHD is defined as including, but not limited to, myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease (CAD) and coronary bypass surgery, and stable, unstable, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, diseases on the presumptive list such as IHD will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era), specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the current matter, the Veteran served in the Republic of Vietnam during the Vietnam Era. Therefore, he is presumed to have been exposed to herbicides.  

The first requirement for any service connection claim, however, is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran contends that he has IHD which was caused by his exposure to herbicides while in Vietnam.  

The Veteran's June 1968 induction examination found his heart to be normal.  He did not report any cardiac diagnoses or problems on his report of medical history.  His March 1971 separation examination also did not find any cardiac abnormalities.  Similarly, the Veteran's STRs are void of complaint, symptoms, or treatment of a cardiac disorder or problems.  
	
In a January 2007 VA examination the Veteran denied a past history of heart disease.  His cardiac examination was normal, with no murmurs or enlargement present.  His heart findings were noted to be normal.

A March 2007 VA medical center (VAMC) chest X-ray showed that the heart was not enlarged and had a normal impression.

In a November 2009 VA examination it was noted that the Veteran did not have a history of heart disease.  

An April 2011 VA examination found that the Veteran did not have IHD.  He also was not found to have congestive heart failure or myocardial infarction.  He did not have a history of percutaneous coronary intervention or angina.  

A June 2011 a VA IHD disability benefits questionnaire stated that the Veteran did not have IHD or congestive heart failure.  He was also found to have no history of percutaneous coronary intervention or myocardial infarction.  His METs level was consistent with activities such as light yard work, mowing the lawn, and brisk walking.  There was no evidence of cardiac hypertrophy or dilation.    

A November 2011 VAMC electrocardiogram was done and showed a normal sinus rhythm.

In a July 2012 VA examination no heart condition was found or diagnosed.  Specifically, the Veteran's service-connected DM II was not found to have caused or permanently aggravated a cardiac condition.     

In May 2017 the Veteran testified before the undersigned Veterans Law Judge.  The Veteran testified that he had not been diagnosed with IHD to his knowledge.  

In this matter, the preponderance of the evidence weighs against a finding of a current disability.  There is no evidence of record which establishes the Veteran has been diagnosed with or is suffering from IHD.  The medical evidence which directly addresses the question of the Veteran's cardiac status - the April 2011 VA cardiac examination and the June 2011 IHD questionnaire - directly state that the Veteran does not have IHD.  The Veteran, himself, also testified that he did not believe he had been diagnosed with IHD.  The claim for service connection for IHD, on a direct, presumptive or secondary basis, therefore, must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Further, IHD is not a simple condition that is identifiable by observation alone.  It involves a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose this condition as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology. 

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for IHD, including as a result of exposure to herbicides, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

NEW AND MATERIAL EVIDENCE

The Veteran has sought to re-open his claims for service-connection for skin cancer and hypertension.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

Skin Cancer

Historically, a September 2007 rating decision denied a claim for service connection for skin cancer, including as a result of exposure to herbicides, on the basis that the Veteran's skin cancer did not manifest either in service or within a year of discharge from service and because skin cancer was not afforded presumptive service-connection due to herbicide exposure.  The Veteran did not appeal this decision and that decision is now final.  38 U.S.C.A. § 7104 (West 2014).

In an August 2008 statement, the Veteran sought to reopen his claim for service connection for skin cancer.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  A January 2010 rating decision denied the Veteran's petition to reopen his claim for service connection for skin cancer. 

Pertinent evidence added to the record since the final September 2007 RO decision includes treatment records from a VAMC, correspondence from the Veteran, and the transcript from the Veteran's May 2017 hearing before the undersigned Veterans Law Judge.  

An April 2015 VAMC record indicated that the Veteran had a shave biopsy of a lesion on his left hand, which was later determined to be basal cell carcinoma.  A June 2015 VAMC record indicated the Veteran had a shave biopsy of a lesion on his chest, which was later determined to be squamous cell carcinoma.  

In May 2017 the Veteran testified that he had multiple lesions removed from his upper torso, face, arms, and hands.  He stated he was told the lesions were basal cell melanoma and pre-cancerous.  The Veteran also testified that he had a knot on his chin and cheek removed in service, but that it was not the same as melanoma.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In light of the above, the Board finds that none of the evidence obtained and made a part of the record since the September 2007 rating decision provides an established link between the Veteran's service and his skin cancer, including on a presumptive basis.  Rather, all of the newly submitted evidence of record supports the original determination that the Veteran's skin cancer was not linked to service on either a direct or presumptive basis.  Thus, this evidence is cumulative of statements and medical evidence submitted previously.  Though the Veteran's VAMC records show treatment for various forms of skin cancer, the records do not, however, provide a link between the skin cancer and the Veteran's service.  There is no opinion in the records which relates the Veteran's skin cancer to his service or his presumed exposure to herbicides while in service.  Furthermore, while the May 2017 Hearing testimony is new evidence, it is also cumulative of the Veteran's prior statements regarding his skin cancer.  The Board finds, then, that the new evidence associated with the claims file since the final September 2007 rating decision does not relate to any unproven element of the previously denied claim.  

Furthermore, while the Veteran is competent to report his symptoms, the etiology of his skin cancer is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, the Veteran's assertions are not sufficient to reopen the claim because, as a lay person, he is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1995).

In light of the foregoing discussion, the Board concludes that while the additional evidence may be new, it is not material.  The record remains negative for an opinion that the Veteran's skin cancer is related to service.  Absent new and material evidence, the Veteran does not meet the criteria to reopen a claim of service connection for skin cancer.  Accordingly, the Board finds that the claim for service connection of skin cancer, including as a result of exposure to herbicides, is not reopened.  Annoni v. Brown, 5 Vet. App. 463(1993).

Hypertension

Historically, a September 2007 rating decision denied a claim for service connection for hypertension, including as a result of exposure to herbicides or as secondary to DM II, on the basis that the Veteran's hypertension did not manifest either in service or within a year of discharge from service, and because  hypertension is not a disability that is presumptively service-connected due to herbicide exposure.  An August 2008 confirmed and continued the earlier denial , along with denial based on the newly raised theory of secondary service connection related to DM II.  The Veteran did not appeal the August 2008 decision and that decision is now final.  38 U.S.C.A. § 7104 (West 2014).

In September 2009, the Veteran sought to reopen his claim for service connection for hypertension.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  A January 2010 rating decision denied the Veteran's petition to reopen his claim for service connection of hypertension.  

Pertinent evidence added to the record since the final August 2008 RO decision includes treatment records from a VAMC, correspondence from the Veteran, VA examinations, and the transcript from the Veteran's May 2017 hearing before the undersigned Veterans Law Judge.  

VAMC treatment records indicate that the Veteran has been treating for hypertension continuously since 2008.  He takes prescription medication to control his hypertension.  

In a November 2009 VA examination for DM II, the Veteran reported his high blood pressure began in 1992.  The examiner stated that the high blood pressure was not related to the Veteran's DM II.  

A July 2012 VA examination regarding the Veteran's DM II did not find hypertension to be a complication of the Veteran's service-connection DM II. The examiner also did not find that the Veteran's service-connected DM II permanently aggravated the Veteran's hypertension.  

In May 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He estimated that he was diagnosed with hypertension in 2005, when he was put on blood pressure medication.  He stated that he is still on medication.  He stated that his VA physician did not tell him his hypertension was related to his exposure to herbicides, but that he believes it is related.  He also stated that he was told his hypertension was related to his DM II at some point over ten years ago, but he was unable to state which doctor told him.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In light of the above, the Board finds that none of the evidence obtained and made a part of the record since the August 2008 rating decision provides an established link between the Veteran's service and his hypertension, including on a presumptive basis or as secondary to his service-connected DM II.  Rather, all of the newly submitted evidence of record is reflective of the same findings of the prior evidence that the Veteran's hypertension was not linked to service on either a direct, presumptive, or secondary basis.  Thus, this evidence is cumulative of statements and medical evidence submitted previously.  The VAMC treatment records simply establish that the Veteran treats for hypertension; there is no nexus opinion contained in those records which connect the Veteran's hypertension to his service, his exposure to herbicides, or his DM II.  Similarly, the VA examinations also do not contain a medical opinion which linked the Veteran's hypertension to his service-connected DM II.  In fact, the examinations fail to suggest that there is any connection between the Veteran's hypertension and his service-connected DM II.  Finally, the Veteran's hearing testimony does not establish the link necessary to re-open his claim, and is merely cumulative of statements he had made previously regarding his beliefs on the causation of his hypertension.  The Board finds, then, that the new evidence associated with the claims file since the final August 2008 rating decision does not relate to any unproven element of the previously denied claim.  

Furthermore, while the Veteran is competent to report his symptoms, the etiology of his hypertension is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, the Veteran's assertions regarding the etiology of his hypertension are not sufficient to reopen the claim because, as a lay person, he is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1995).

In light of the foregoing discussion, the Board concludes that while the additional evidence may be new, it is not material.  The record remains negative for an opinion that the Veteran's hypertension is related to service, either directly, presumptively, or as secondary to a service connected disability.  Absent new and material evidence, the Veteran does not meet the criteria to reopen a claim of service connection for hypertension.  Accordingly, the Board finds that the claim for service connection of hypertension, including as a result of exposure to herbicides or as secondary to DM II, is not reopened.  Annoni v. Brown, 5 Vet. App. 463(1993).


ORDER

Entitlement to service connection for IHD, including as a result of exposure to herbicides, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection of skin cancer, including as a result of exposure to herbicides, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection of hypertension, including as a result of exposure to herbicides or as secondary to DM II, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

During the May 2017 Board hearing, the Veteran indicated that this service connected DM II with erectile dysfunction and mild renal insufficiency had increased in severity.  The Veteran last underwent a VA examination for the purpose of evaluating his DM II with erectile dysfunction and mild renal insufficiency in July 2012, over 5 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all pertinent VA treatment records dating from 2016 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected DM II with erectile dysfunction and mild renal insufficiency.  

The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should make findings responsive to the criteria for rating DM II, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether it is due to DM II.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

The examiner should also evaluate and discuss the severity of all related complications of DM II.  All signs and symptoms necessary for rating these complications under the rating criteria should also be reported in order to determine whether any separate evaluations are warranted. If the examiner determines that separate examinations are warranted to evaluate any of these complications, such examinations should be scheduled.

3.  After ensuring compliance with the development requested above, readjudicate the claim, to include consideration of separate compensable ratings for disabilities due to service connected DM, II. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


